Citation Nr: 0928407	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-21 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress 
disorder, anxiety, depression, and an obsessive-compulsive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had certified active service from April 1971 and 
April 1973 and additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), anxiety, depression, and an obsessive-compulsive 
disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he incurred chronic PTSD as the 
result of his combat experiences in the Republic of Vietnam 
and/or a chronic acquired psychiatric disorder secondary to 
his service-connected post-operative prostate cancer 
residuals.  

Initially, the Board observes that the Veteran's service 
personnel records convey that he was a member of the Army 
Reserve from approximately 1975 to 1985.  In an undated 
written statement, the Veteran reported that "I had to leave 
the Army Reserve because I was having mild flashbacks about 
the war."  The Veteran's complete periods of active duty, 
active duty for training, and inactive duty with the Army 
Reserve have not been verified.  

The Veteran advances that he has incurred chronic PTSD 
secondary to his Vietnam War-related experiences which 
included coming under enemy sapper attack while attached to 
the 3/17 Air Cavalry; participating in numerous combat 
missions with the 48th Assault helicopter unit and the 1st 
Aviation Antitank platoon; and helping to retrieve the bodies 
of fellow servicemen from a Chinook helicopter shot down by 
an enemy rocket in Bien Hoa, Republic of Vietnam.  
Appropriate action has not been undertaken to verify the 
Veteran's claimed combat-related stressors.  

An October 2006 written statement from M. W. R., M.D., 
conveys that the Veteran was his patient.  Dr. R. noted that 
the Veteran had "possible PTSD."  Clinical documentation 
from Dr. R. is not of record.  

The VA should obtain all relevant military, VA, and private 
documentation which could potentially be helpful in resolving 
the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

VA clinical documentation dated between December 2006 and May 
2007 reflects that the Veteran was diagnosed with PTSD.  He 
was further noted to exhibit emotional distress associated 
with his prostate cancer.  The Veteran has not been afforded 
a VA psychiatric examination for compensation purposes.  The 
Board finds that such an evaluation would be helpful in 
resolving the issues raised by the instant appeal.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Army Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  Then submit the Veteran's written 
statements as to his alleged 
combat-related stressors to the United 
States Army and Joint Services Records 
Research Center (JSRRC) for verification 
of the claimed stressors.  The JSRRC 
should also verify whether the Veteran's 
unit or units received enemy fire.  

4.  Then contact the Veteran and request 
that she provide information as to all 
post-service treatment of his chronic 
psychiatric disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Mark W. Rudemiller, 
M.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims file .  

5.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after December 2007, 
not already of record, be forwarded for 
incorporation into the claims file.  

6.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic acquired 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
acquired psychiatric disorder had its 
onset during active service; is 
etiologically related to the Veteran's 
experiences in the Republic of Vietnam; 
otherwise originated during active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his 
service-connected post-operative prostate 
cancer residuals and other 
service-connected disabilities.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.  

7.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD, anxiety, depression, and an 
obsessive-compulsive disorder with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2008) and the 
United States Court of Appeals for 
Veterans Claims' (Court)  holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

